Citation Nr: 0526586	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-15 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
mental disability, currently claimed as post-traumatic stress 
disorder (PTSD) and major depressive disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from May 1968 to 
February 1970, during which he served in Vietnam.  He 
subsequently reenlisted in the Army in January 1971, but he 
received an other-than-honorable discharge in September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) that denied service 
connection for PTSD and for major depression with sleep loss.  
Since service connection for these claimed disabilities was 
previously adjudicated and finally denied, the Board has cast 
the issue as whether new and material evidence has been 
received to reopen a previously denied claim.

The claim was remanded for further development in December 
2003.  That development has been accomplished, and the file 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  A Hearing Officer's Decision in October 1992 denied 
service connection for an acquired psychiatric disorder, to 
include PTSD.  Appellant was notified of the decision but did 
not appeal.  The Hearing Officer's Decision of October 1992 
is the last final denial of the claim for any reason.  

2.  Evidence received subsequent to the October 1992 denial 
does not bear directly and substantially on the specific 
matter under consideration, is cumulative and redundant of 
the evidence of record, and is not, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.




CONCLUSION OF LAW

Evidence added to the file since October 1992 is not new and 
material, and the claim for service connection of an acquired 
psychiatric disorder, to include PTSD and major depressive 
disorder, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application to 
reopen a claim for acquired psychiatric disorder was received 
in April 2001; the claim was denied by rating decision in 
August 2001.  RO sent appellant a VCAA duty-to-assist letter 
in June 2001, prior to the rating decision, and another VCAA 
duty-to-assist letter in March 2004 during the pendancy of 
this appeal.  Neither of these two duty-to-assist letters 
expressly satisfied the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in August 2002, and the 
Supplemental Statement of the Case (SSOC) in July 2005 all 
listed the evidence on file that had been considered in 
formulation of the decision.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, the file 
already contained appellant's service medical records and VA 
inpatient and outpatient treatment records, as well as the 
transcript of an RO hearing at which appellant and his wife 
both testified.  Subsequent to receipt of the instant 
application to reopen the claim, RO obtained appellant's 
current treatment records from the VA Medical Center (VAMC), 
the only medical provider that appellant identified as having 
potentially relevant evidence for development.  RO submitted 
a request to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) for verification of appellant's 
claimed PTSD stressors, and received a response from 
USASCRUR.  Appellant was afforded a VA psychiatric 
examination.  Finally, appellant was advised of his right to 
testify in another hearing before RO or before the Board, but 
he has not opted to do so.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant submitted a claim for service connection for 
"psychiatric, nervous, PTSD" in August 1991.  RO issued a 
rating decision in January 1992 that denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  Appellant submitted a Notice of Disagreement (NOD) and 
the claim entered the appeals process.  In October 1992, RO 
issued a Hearing Officer's Decision that continued the denial 
of service connection for an acquired psychiatric disability, 
to include PTSD.  Appellant was notified of the Hearing 
Officer's Decision but did not continue his appeal, and the 
Hearing Officer's Decision accordingly became final.

At the time of the Hearing Officer's Decision, the following 
evidence was on file and had been considered by the 
adjudicators: (1) service medical and personnel records; (2) 
VA discharge summary dated April 1985; (3) VA discharge 
summary dated November 1990; (4) VA discharge summary dated 
May 1991; (5) VA discharge summary dated September 1991; (6) 
VA outpatient records dated February to December 1991; (7) VA 
Agent Orange physical examination dated December 1991; (8) 
testimony of appellant and his wife at an RO hearing in June 
1992; and, (9) VA outpatient notes dated October 1991 to June 
1992.   

Appellant submitted the instant request for service 
connection for PTSD in April 2001; in May 2001 he modified 
the claim to service connection for PTSD, plus depression and 
lack of sleep.  He also submitted a stressor statement 
asserting that his buddy Benito Salinas had been killed in 
action, and that he underwent rocket and mortar attacks 
during the period February 1969 to February 1970 in which 
some fellow soldiers were killed.  (RO checked "Benito 
Salinas" and found that no such name is listed on "the 
Wall" as a Vietnam casualty.)

RO obtained VA psychiatric therapy notes from the period May 
2001 to June 2001.  Appellant received treatment during the 
period for substance abuse issues; there is no indication of 
PTSD counseling.

Appellant was afforded a VA psychiatric examination in July 
2001.  The examiner reviewed appellant's C-file.  Appellant 
was unable to articulate any PTSD stressors to the examiner.  
Appellant told the examiner that he served in Vietnam as a 
mechanic and that he did not see combat, but felt guilty.  
Appellant disavowed his earlier stressor statement about 
"Benito Salinas;" the actual name of the soldier was Hicks, 
and Hicks was killed in a noncombat accident that was not 
witnessed by appellant.  The examiner noted appellant's 
psychiatric, social, family, and employment history in 
detail.  During psychological testing, appellant exaggerated 
his symptoms for secondary gain.  The examiner's diagnosis 
was as follows:  AXIS I: (1) chronic intermittent explosive 
disorder, secondary to Axis II dynamics; (2) chronic and very 
severe polysubstance dependence, currently still active.  
AXIS II: Deferred.  AXIS III: cervical spondylosis.  AXIS IV: 
substance abuse, personality disorder, interpersonal and 
employment difficulties.  AXIS V: Global Assessment of 
Functioning (GAF) of 65.  In his conclusions, the examiner 
stated that appellant did not meet the diagnostic criteria 
for PTSD either in terms of identified stressors or ongoing 
symptoms.

The file contains VA therapy notes from the period September 
2001 to July 2002.  His attending psychiatric provider noted 
appellant's progress and recorded an "impression" (although 
not a formal diagnosis) of PTSD.  Appellant stated the he 
went to Vietnam as a mechanic, that he felt survivor guilt at 
having "not done enough," that he witnessed graves 
registration work and evacuation of bodies via helicopter, 
that he himself would occasionally transport bodies for 
processing, and the he experienced rocket attacks.  He also 
said that he ran over a child, but kept driving.  

In response to the Board's remand, RO submitted a request to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) for a search of the records of appellant's unit (A 
Company, 1st Supply and Transport Battalion, 1st Infantry 
Division) for verification of rocket attacks or convoys 
during appellant's tour in Vietnam.  USASCRUR responded in 
May 2004 that the requested period (February 1969 to February 
1970) was too broad and too vague to permit research.     


III.  Analysis

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  The 
Board is under the statutory obligation to conduct a de novo 
review of the new and material evidence issue.  Without the 
submission of new and material evidence, the Board does not 
have jurisdiction to review the claim in its entirety, and 
its analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the last final adjudication denying service connection in 
October 1992.  If new and material evidence is presented or 
secured to a disallowed claim the Board can reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Otherwise, the Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  However, where resolution of the issue 
on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

The instant request to reopen the claim for service 
connection for psychiatric disorder was received in April 
2001.  For claims submitted prior to August 29, 2001, "new 
and material evidence" means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially on the specific matter under consideration, 
that is neither cumulative nor redundant, and that is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly adjudicate the 
claim.  38 C.F.R. § 3.156(a) (2001).  

"Material" evidence in this case would be evidence tending 
to support any of the elements required to establish service 
connection.  To establish service connection for PTSD, the 
elements are: (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms an 
in-service stressor; and (3) credible supporting evidence 
that the in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2004).
To establish service connection for an acquired psychiatric 
disorder other than PTSD, the elements are (1) medical 
evidence of a current disability; (2) medical evidence, or in 
some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.   Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  In the 
alternative, service connection may be established by a 
continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Finally, service connection may be 
granted for a chronic condition (including a psychosis) when 
the evidence shows that the condition became manifest within 
a presumptive period after discharge.  38 C.F.R. § 3.307 
(2004).

Evidence of record at the time of the October 1992 denial 
consisted of the following: service medical records; service 
personnel records, VA inpatient and outpatient treatment 
records, and the testimony of appellant and his wife at an RO 
hearing in June 1992.  

Evidence added to the file after October 1992 consists of the 
following: appellant's PTSD stressor statement; VA 
psychiatric progress notes from May 2001 to June 2001 and 
from September 2001 to July 2002; VA psychiatric examination 
dated July 2001; and, USASCRUR response dated May 2004.  This 
evidence is "new" in that it was not before the 
adjudicators at that time.  It is not "material" in that it 
does not address the elements required to show that appellant 
has a current acquired psychiatric disorder consequent to his 
military service.  

Specifically, the new evidence does not provide a medical 
diagnosis that appellant has the claimed disabilities (PTSD 
and/or major depressive disorder), or that the claimed 
disabilities became manifest in service or during a 
presumptive period.  The new evidence does not include 
verifiable PTSD stressors and does not include medical 
evidence of nexus between the claimed disabilities and 
appellant's military service.  In short, the new evidence 
does not address any of the elements required to substantiate 
or even to develop appellant's claim.

The Board finds that the evidence received subsequent to the 
October 1992 denial does not bear directly and substantially 
on the specific matter under consideration, is cumulative and 
redundant of the evidence of record, and is not, by itself or 
in combination with other evidence, so significant that it 
must be considered in order to fairly adjudicate the claim.  
It is therefore not new and material.  Given that new and 
material evidence has not been received in regard to this 
claim, the Board cannot proceed to adjudicate the appeal on 
its merits.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply.


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having not been received, the claim 
for service connection for an acquired psychiatric condition, 
to include PTSD and major depressive disorder, is not 
reopened.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


